Citation Nr: 1610878	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  14-22 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back condition (claimed as low back pain).

2. Entitlement to service connection for a back condition, to include circumferential bulging disc at L4-5 and lumbar lordotic straightening.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1998 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim for service connection for a back condition (asserted as a chronic mid back pain) because the Veteran failed to submitted new and material evidence.

The Veteran filed a notice of disagreement (NOD) in October 2012.  The RO sent the Veteran a statement of the case (SOC) in May 2014, in which the RO reopened the Veteran's claim and denied service connection for a back condition on the merits.  The Veteran filed his VA Form 9 in June 2014.  In June 2014, the Veteran submitted additional evidence in support of his claim.  In a written statement received in August 2014, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).

In August 2014, a video conference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

Despite the determination reached by the RO with respect to the reopening of the Veteran's claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

FINDINGS OF FACT

1.  In an unappealed rating decision, dated August 2003, service connection for a back condition (asserted as chronic mid back pain) was denied.

2. The evidence received since the August 2003 rating decision, denying service connection for a back condition (asserted as chronic mid back pain), is new and material; in that, it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.

3.  The record evidence is at least in relative equipoise as to whether the Veteran's current low back condition, diagnosed as circumferential bulging disc at L4-5 and lumbar lordotic straightening, manifested during service. 


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying service connection for a back condition (asserted as chronic mid back pain) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a back condition, to include circumferential bulging disc at L4-5 and lumbar lordotic straightening, are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (2014); 38 C.F.R. § 3.159(b) (2015).  In light of the favorable determination being reached in regards to the Veteran's claims, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

II.	Legal Criteria, Factual Background, Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran's claim for service connection for chronic mid back pain was initially denied by a September 2001 rating decision based on a finding that there was no medical evidence that the Veteran had a current back condition.  The Veteran refiled his claim in April 2002.  An August 2003 rating decision continued the RO's denial of the claim.  The Veteran did not appeal this decision or submit new evidence within one year of that decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b).

In July 2012, the Veteran filed a request to reopen his claim and was afforded a VA examination in August 2012.  In an August 2012 rating decision, the RO declined to reopen the case finding that the additional evidence, the VA examination report, did not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  The Veteran submitted additional evidence including lay statements regarding his symptoms and VA medical center treatment records.  A May 2014 SOC reopened the Veteran's claim but denied it on the merits.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Evidence received since August 2003, the date of the most recent final rating decision include, lay statements from the Veteran's associates indicating that he currently shows symptoms of back pain.  The evidence also includes VA treatment records showing that the Veteran was treated for back pain.  This evidence is new in that it had not been previously submitted.  It is also material insofar as it contains an opinion that supports the Veteran's contention that he has a current back disability.  The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim for service connection for low back pain and therefore, raises a reasonable possibility of substantiating such claim.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for chronic mid back pain (no claimed as low back pain) is reopened. 

The Board now turns to the merits of the Veteran's claims. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims entitlement to service connection for low back pain.  A May 2013 MRI of the Veteran's back showed straightening of the lumbar lordosis and mild disc space narrowing at L5 to S1.  L4-L5 showed mild circumferential bulging disc, no nerve root displacement, mild facet hypertrophy, and no central spinal stenosis or neural foraminal narrowing.  The overall impression was circumferential bulging disc at L4-5 and lumbar lordotic straightening.  As the record is clear that the Veteran has a current back diagnosis, the disputed issue is whether or not the Veteran's back disability was incurred in or otherwise related to service. 

The Board finds that the evidence is sufficient to show that the Veteran's low back disability was incurred in service.  The Veteran's service treatment records indicate that the Veteran sought treatment for back pain.  Treatment notes from June 1998 to December 1998 show that the Veteran complained of mid back pain starting 9 months prior to treatment.  The Veteran reported that the pain started under the left scapula and progressed to the sides of the back then to the neck and mid back.  The Veteran reported no history of trauma or inciting injury.  The Veteran reported being unable to sleep on his back and reported feeling like the muscle was giving way under the scapula.  The Veteran was prescribed medication for the pain and referred to a chiropractor for chronic mid-thoracic back pain.  An objective examination showed that the Veteran had full range of motion and tenderness upon flexion in the T3 - T5 curve.  Additionally, in the Veteran's separation report of medical history, he indicated that he had back trouble on and off behind the left scapula and that he experienced pain since boot camp, which worsened with strenuous activity.  The Veteran also reported that treatment helped and his condition was better.  

A June 2003 VA medical treatment note shows the Veteran reported experiencing back pain at 6/10.  He described the pain as aching and soreness and indicated that the pain interferes with sleep and physical activity.  The Veteran indicated that the pain was constant.  Similarly, a July 2012 note shows that the Veteran complained of back pain at 9/10.  He described the pain as shooting and throbbing and reported that it occurred for more than a year.  The Veteran reported that the pain interfered with his sleep, physical activity, emotions, and concentration. 

Private medical records from Southend Medical Clinic also show that the Veteran was treated by Dr. D.L.A. for his back pain between June 2011 and May 2013.  Treatment notes indicated that the Veteran had chronic L-5 and scapula back pain.  The Veteran underwent x-ray testing of his lumbar spine in September 2011.  The x-ray showed anterior-posterior and lateral projections of the lumbar segment show good mineralization of both anterior and posterior elements.  They were all anatomically normal without indication of fracture, dislocation, or malignant change of a sclerotic or lytic type.  There is no congenital defect noted.  The sacroiliac joints were normal.  The overall impression was a normal lumbar spine.  However, a November 2011 treatment note shows that Dr. D.L.A. also ordered an MRI for the Veteran, which was subsequently cancelled due to his insurance being cancelled.  See also August 2014 Hearing Testimony.    

The Veteran was afforded a VA examination in August 2012.  The examiner reported that the Veteran had a diagnosis of back strain as of July 2012.  The Veteran stated that he hurt his back during boot camp in 1998 while performing pull-ups.  The Veteran reported going to the clinic for evaluation and says he was put on Robaxin and was referred to a chiropractor.  The Veteran also stated that he was put on limited duty at that time.  He reports having recurrent back pain since separation.  

The Veteran reported that after service he was initially seen for acute back pain in 2002.  He reported having multiple emergency room visits for back pain.  The Veteran reported that since separation he has held several jobs including welding, roofing, and miscellaneous labor jobs.  The Veteran denied having any injury to his back since military separation.  He reported chronic daily mid to low back pain.  

The Board notes that the August 2012 VA examiner opined that it was less likely than not that the Veteran's current back condition was related to service.  However, the examiner stated that there is a lack of documentation after military separation until July 2012 of the Veteran being seen for complaints of back pain.  The examiner further stated that given the lack of a documentation to support he had chronic back condition in service, and insufficient evidence after military service to support a possible nexus of such condition, it is not likely his current back condition is related to service.  However, since the Veteran's VA examination, additional medical documentation has been associated with his claims file including a VA treatment record showing that the Veteran sought treatment for his back pain as early as 2003.  The Veteran also reported visiting several emergency rooms after separation.  Notably, a May 2014 report of general information shows that the RO attempted to procure private hospital records from Jewish Southend Medical Center and was told that they were no longer available because of the length of time that had passed.      

Furthermore, the Board notes that the lack of medical evidence available in this case has been explained by the Veteran's written statements and hearing testimony.  During the August 2014 hearing the Veteran reported that upon separation, he relocated several times and lived in several places for brief stints - including Illinois, North Carolina, and Kentucky.  Upon separation he was treated for his back conditions in several different emergency rooms because he did not have health insurance.  He indicated that attempts to procure these records have been unsuccessful.  The Veteran further indicated that he was homeless in 2005 and stayed with different family members.  The constant movement and financial restraint would explain the Veteran's lack of documentation of treatment and the lack of an ability to seek continuous treatment.  

The Veteran has continually indicated that his back pain has been recurrent since service.  See May 2001 Application for Compensation or Pension.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Additionally, the Veteran's testimony regarding the onset and progression of his symptoms has been consistent throughout the appeal period.  As such, the Board finds the Veteran credible.  The Board also acknowledges that the evidence shows the Veteran suffered a motor vehicle accident in February 2013.  As the Veteran's complaint of symptoms and treatment has remained constant prior to the February 2013, on balance, the Board finds it reasonable to conclude that the evidence is sufficient to support a finding that the onset of the Veteran's back disability preceded his motor vehicle accident.

In view of the totality of the evidence, including the symptoms the Veteran exhibited while in service, the VA treatment records and private medical records indicating that the Veteran continually sought treatment after service, and the credible lay assertions of record, the Board finds that the evidence is in relative equipoise.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current back condition had its onset during service.  Accordingly, entitlement to service connection for a back condition, to include circumferential bulging disc at L4-5 and lumbar lordotic straightening, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is granted.


ORDER

The appeal to reopen a claim of entitlement to service connection for a back condition (asserted as chronic mid back pain) is granted. 

Entitlement to service connection for a back condition, to include circumferential bulging disc at L4-5 and lumbar lordotic straightening, is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


